                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


RICHARD R. BLACKSTON1,

               Plaintiff,                                     Hon. Sally J. Berens

v.                                                            Case No. 1:19-cv-541

COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
____________________________________/

                                            OPINION

       Plaintiff, Richard Blackstone, filed a pro se complaint seeking judicial review of a final

decision of the Commissioner of Social Security. The three-paragraph form complaint does not

specify the type of benefits Plaintiff seeks, but the last paragraph states that “[t]he plaintiff has

exhausted his administrative remedies in this matter and this court has jurisdiction for judicial

review pursuant to 42 U.S.C. § 405(g).” (ECF No. 1 at PageID.2.)

       Defendant moves to dismiss Plaintiff’s complaint pursuant to Federal Rule of Civil

Procedure 12(b)(1) for lack of jurisdiction, arguing that Plaintiff failed to exhaust his

administrative remedies prior to filing the instant action. (ECF No. 8.) Plaintiff has filed a

response. (ECF No. 12.)

       For the reasons that follow, the Court will grant Defendant’s motion.




1
 Plaintiff is incorrectly identified on the docket as Richard Ray Blackstone. The Court directs the
Clerk to amend the docket report to reflect Plaintiff’s correct name, Richard Ray Blackston.
                                             Background

       Although it is far from clear, Plaintiff’s complaint and his response to Defendant’s motion

suggest that Plaintiff seeks survivor’s benefits on the record of his father, Billie Blackstone. (ECF

No. 1 at PageID.1; ECF No.12 at PageID.126–27.)

       According to Defendant’s evidence, on June 9, 2010, Administrative Law Judge Scott M.

Staller issued a decision finding that Plaintiff had been disabled beginning March 31, 2006. (ECF

No. 8-1.) Accordingly, Plaintiff was awarded Supplemental Security Income. Pursuant to 20

C.F.R. §§ 404.1594 and 416.994, the Social Security Administration (SSA) conducted a

continuing disability review in 2016 and determined that Plaintiff’s disability was continuing.

(ECF No. 8-2 at PageID.102; ECF No. 8-3 at PageID.110.) On December 19, 2018, the SSA sent

Plaintiff notice that it would not be reviewing his case at that time. (ECF No. 1-1 at PageID.47.)

On March 2, 2019, the SSA notified Plaintiff of the termination of his “Extra Help with Medicare

Prescription Drug Plan Costs.” (ECF No. 8-4 at PageID.117.) The notice contained instructions

for appealing the decision if Plaintiff disagreed with it. (Id. at PageID.118.)

       In connection with this case, Plaintiff has submitted an affidavit from his father, Billie

Blackston. (ECF No. 5.) SSA records reflect that Billie Blackstone is not deceased. (ECF No.

8-5.) For purposes of Plaintiff’s apparent claim of survivor’s benefits, the SSA has not received

information that Billie Blackston is deceased.

                                          Motion Standard

       A motion under Rule 12(b)(1) for lack of jurisdiction may be brought either as a facial

attack or a factual attack. Gentek Bldg. Prods. v. Steel Peel Litig. Trust, 491 F.3d 320, 330 (6th

Cir. 2007) (citing Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990)).

       A facial attack on the subject-matter jurisdiction alleged in the complaint questions
       merely the sufficiency of the pleading. When reviewing a facial attack, a district court

                                                   2
       takes the allegations of the complaint as true. If those allegations establish federal
       claims, jurisdiction exists.

Id. (citations omitted). On the other hand, when a motion presents matters outside the pleadings in

an attack on jurisdiction, the district court may make factual findings to resolve the dispute. Lovely

v. United States, 570 F.3d 778, 781–82 (6th Cir. 2009); see also Golden v. Gorno Bros., Inc., 410 F.3d

879, 881 (6th Cir. 2007) (“When a Rule 12(b)(1) motion attacks the factual basis for jurisdiction, the

district court must weigh the evidence and the plaintiff has the burden of proving that the court has

jurisdiction over the subject matter.”). Because Defendant’s motion presents matters outside the

record, the motion presents a factual attack.

                                                Discussion

       Judicial appeals of Social Security decisions are authorized by 42 U.S.C. § 405(g), which

provides, in pertinent part:

               Any individual after any final decision of the Commissioner made after a
       hearing to which he was a party . . . may obtain a review of such decision by a civil
       action commenced within sixty days after the mailing to him of notice of such decision
       or within such further time as the Commissioner may allow.

42 U.S.C. § 405(g). Section 405(g) “clearly limits judicial review to a particular type of agency

action.” Califano v. Sanders, 430 U.S. 99, 108 (1977). Although § 405(g) limits review to a “final

decision of the Commissioner,” that phrase is not defined in the statute. Weinberger v. Salfi, 422 U.S.

749, 766 (1975). However, the regulations provide that a claimant must complete a four-step process

to obtain a judicially-reviewable final decision. See 20 C.F.R. §§ 404.900(a)(1)–(4). “First, the

claimant must seek an initial determination as to his eligibility. Second, the claimant must seek

reconsideration of the initial determination. Third, the claimant must request a hearing, which is

conducted by an ALJ. Fourth, the claimant must seek review of the ALJ’s decision by the Appeals

Council.” Smith v. Berryhill, 139 S. Ct. 1765, 1772 (2019) (citing 20 C.F.R. § 416.1400). “If a


                                                    3
claimant has proceeded through all four steps on the merits . . . § 405(g) entitles him to judicial review

in federal district court.” Id. Thus, two elements are necessary to enable a federal district court to

review decision of the Commissioner pursuant to § 405(g): (1) the Commissioner must issue a final

decision; and (2) the claimant must exhaust his administrative remedies. Pohlmeyer v. Sec’y of

Health & Human Servs., 939 F.318, 320 (6th Cir. 1991).

       Neither element is met in this case. As Defendant correctly notes, the basis of Plaintiff’s

request for review is unclear. Plaintiff may be asserting a disagreement with past-due benefits

following the ALJ’s June 9, 2010 decision, he may be seeking an award of “Child Surviv[o]rs

In[surance]” benefits (ECF No. 1 at PageID.1), or he may want something else. In any event, as

Plaintiff did not exhaust his administrative remedies with the Commissioner prior to filing suit and the

Commissioner has not issued a final decision, the Court lacks jurisdiction over Plaintiff’s complaint.

                                              Conclusion

       For the foregoing reasons, the Court lacks jurisdiction over this matter. Defendant’s motion

will be granted.

       A separate order will enter.



Dated: November 20, 2019                                       /s/ Sally J. Berens
                                                              SALLY J. BERENS
                                                              U.S. Magistrate Judge




                                                    4
